Dore, J.
Plaintiffs, manufacturers of non-union kosher bolognas and provisions, move for a preliminary injunction on the ground of an alleged illegal secondary boycott. Commercial House & Window Cleaning Co., Inc., v. Awerkin (138 Misc. 512) is not controlling. Here there is no violence or effort to intimidate or injure the customers, nor. are the customers’ names mentioned on the placards. The union has a right to appeal to the public not to buy non-union goods, and that it happens in this case by a coinci.dence that the only such goods are the plaintiffs’ does not make the appeal an illegal secondary boycott. None of the customers *41object, as they apparently sell union as well as non-union goods sold by plaintiffs, who, by the differential created by lower wages and longer working hours, are apparently able to undersell the rest of the trade, which consists of small union shops.
There is an objection to the jurisdiction of the court on the ground of alleged faulty service. If this objection is pressed the traverse will be sent to a referee to take testimony and report; otherwise, the motion for a prehminary injunction is in all respects denied on the merits. Settle appropriate order on one day’s notice on or before July 5, 1934.